UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 31, 2016 – June 30, 2016 Item 1: Reports to Shareholders Semiannual Report | June 30, 2016 Vanguard Market Neutral Fund Vanguard’s Principles for Investing Success We want to give you the best chance of investment success. These principles, grounded in Vanguard’s research and experience, can put you on the right path. Goals. Create clear, appropriate investment goals. Balance. Develop a suitable asset allocation using broadly diversified funds. Cost. Minimize cost. Discipline. Maintain perspective and long-term discipline. A single theme unites these principles: Focus on the things you can control. We believe there is no wiser course for any investor. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 26 Trustees Approve Advisory Arrangement. 28 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Pictured is a sailing block on the Brilliant , a 1932 schooner docked in Mystic, Connecticut. A type of pulley, the sailing block helps coordinate the setting of the sails. At Vanguard, the intricate coordination of technology and people allows us to help millions of clients around the world reach their financial goals. Your Fund’s Total Returns Six Months Ended June 30, 2016 Total Returns Vanguard Market Neutral Fund Investor Shares -2.48% Institutional Shares -2.40 Citigroup Three-Month U.S. Treasury Bill Index (Daily) 0.12 Alternative Equity Market Neutral Funds Average -0.69 Alternative Equity Market Neutral Funds Average: Derived from data provided by Lipper, a Thomson Reuters Company. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. Your Fund’s Performance at a Glance December 31, 2015, Through June 30, 2016 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Market Neutral Fund Investor Shares $12.12 $11.82 $0.000 $0.000 Institutional Shares 12.07 11.78 0.000 0.000 Chairman’s Letter Dear Shareholder, After a disappointing start, the broad U.S. stock market more than recovered by the end of June. Vanguard Market Neutral Fund’s results went in the opposite direction, with two months of gains followed by declines . For the six months ended June 30, 2016, the fund returned –2.48% for Investor Shares and –2.40% for the lower-cost Institutional Shares. It lagged the 0.12% return of its benchmark, the Citigroup Three-Month U.S. Treasury Bill Index (Daily), and the –0.69% average return of peer funds. However, thanks to exceptionally strong performance in the last six months of 2015, the fund’s 12-month return through June was 3.97% for Investor Shares, about 4 percentage points ahead of its comparative standards. Your fund’s advisor, Vanguard Quantitative Equity Group (QEG), added the most value with its combined long/short strategy in the health care and consumer discretionary sectors. The energy sector, however, notably weighed on the fund’s total return. The road was bumpy again for global stock markets The long-anticipated U.K. referendum on whether to remain in the European Union was the defining event of capital markets during the first half of 2016. Uncertainty before the June 23 vote led to volatility in stock markets. Stocks then tumbled sharply after the decision to leave, known as “Brexit,” before regaining some ground 2 by the end of June. Because this vote has significant global economic implications and it will take considerable time for details to be worked out, uncertainty is likely to persist. The broad U.S. stock market returned roughly 4% for the half year. International stocks had a rougher time, returning about –1%. European stocks in particular suffered as anxiety before and after the vote hit closer to home. Developed Pacific markets also retreated. Emerging-market stocks were a bright spot, returning nearly 8%. Bonds rolled to strong returns as investors weighed options The broad U.S. bond market returned 5.31% as investors sought safe-haven assets amid questionable global economic growth, low inflation, and stock market volatility. Exceptionally low or negative yields abroad attracted foreign investors to the still positive yields offered by U.S. bonds. The yield of the 10-year U.S. Treasury note closed at 1.47% at the end of June, down almost a full percentage point from 2.30% at the end of December. (Bond prices and yields move in opposite directions.) The Federal Reserve has held its target for short-term interest rates steady since raising it by a quarter of a percentage point in December. During the period, the 0.25%–0.5% rate remained historically low and continued to curb returns for money market funds and savings accounts. Market Barometer Total Returns Periods Ended June 30, 2016 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 3.74% 2.93% 11.88% Russell 2000 Index (Small-caps) 2.22 -6.73 8.35 Russell 3000 Index (Broad U.S. market) 3.62 2.14 11.60 FTSE All-World ex US Index (International) -0.92 -9.75 0.49 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.31% 6.00% 3.76% Barclays Municipal Bond Index (Broad tax-exempt market) 4.33 7.65 5.33 Citigroup Three-Month U.S. Treasury Bill Index 0.11 0.14 0.05 CPI Consumer Price Index 1.91% 1.01% 1.32% 3 International bond markets (as measured by the Barclays Global Aggregate Index ex USD) returned 11.94% for U.S. investors. Although Britain’s pound sank to multi-decade lows against the dollar after the Brexit vote, some other foreign currencies strengthened during the six months, lifting returns when translated into dollars. But even without this currency benefit, international bond results were solid. The long/short strategy succeeded in several—but not all—sectors To achieve your fund’s objective of market-neutral returns that aren’t correlated with market performance, QEG uses selection models that generate expected returns for every stock in its universe on a daily basis. Within each industry group, QEG buys stocks with higher expected returns and borrows to sell short those with lower expected returns—anticipating that these shorts will, as a group, underper-form the long portfolio. Note that for the strategy to work, the shorts do not have to decline in value—they just need to lag the long portfolio. The resulting combined long/short portfolio is designed to be sector-neutral. The value of all stocks in a sector that have been sold short is about the same as those held in that same sector in anticipation of relatively better performance. During the half year, most of the sectors in the long portfolio did appreciate, but many of their counterparts in the short portfolio gained even more, producing a negative total return. (When a stock that has been sold short increases in value, it costs more to buy it in the market in order to return it to its owner.) Again, it’s the relative performance of the longs and shorts that drives the combined portfolio results. In financials, one of the largest sectors in your fund, the long/short strategy met with success, as the stocks held returned more than those sold short. In the health care and consumer discretionary sectors, the stocks owned long also outperformed—by declining less than those sold short. The reverse was true in sizable sectors such as industrials and information technology, where the fund’s long holdings gained less than those sold short. The energy stocks owned by the fund declined while those sold short posted gains, making this relatively small sector a notable detractor. For more about the advisor’s strategy and the fund’s positioning during the period, please see the Advisor’s Report that follows this letter. A dose of discipline is crucial when markets become volatile The heightened volatility in capital markets that surrounded the Brexit vote reminds us that nobody can control the markets’ direction or reliably predict where they’ll go in the short term. However, investors can control how they react to such turbulence. During periods of market adversity, it’s more important than ever to keep sight of one of Vanguard’s key principles: Maintain perspective and long-term 4 discipline. Whether you’re investing for yourself or on behalf of clients, your success is affected greatly by how you respond—or don’t respond—at these times. (You can read Vanguard’s Principles for Investing Success at vanguard.com/research.) As I’ve written in the past, the best course for long-term investors is generally to ignore daily market moves and not make decisions based on emotion. This is also a good time to evaluate your portfolio and make sure your asset allocation is aligned with your time horizon, goals, and risk tolerance. The markets are unpredictable and often confounding. Keeping your long-term plans clearly in focus can help you weather these periodic storms. And you can consider investments such as Vanguard Market Neutral Fund that limit exposure to general stock market risk while seeking to provide long-term capital appreciation. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 21, 2016 5 Advisor’s Report For the six months ended June 30, 2016, the broad U.S. equity market returned 3.62%, behind the 5.31% return of the broad U.S. bond market. Large-capitalization stocks outperformed small-caps by more than a percentage point, and value-oriented companies beat their growth counterparts by about 5 percentage points. International developed markets lagged the U.S. market, but emerging markets outpaced it. Vanguard Market Neutral Fund returned –2.48%. Results for the two quarters were in stark contrast: The fund gained more than 2% in the first quarter of 2016, then declined almost 5% in the second. However, the one-year result was still positive, at about 4%. It’s important to remember that the fund does not attempt to outperform the equity market. Instead, its strategy is to be neutral to market conditions and produce long-term performance results that exceed the returns of 3-month U.S. Treasury bills. The most notable development during the first half of 2016 was Britain’s decision to leave the European Union. Britain has two years to coordinate its potential exit with the rest of the union’s members, but a longer time frame may be more realistic. Although the initial decision weighed on global equity markets and supported less risky assets such as bonds and gold, stocks have sharply recovered since. In the United States, first-quarter GDP growth was estimated at 1.1% and the economy continued to expand steadily, led by personal consumption, local government spending, and exports. In June, the labor market appeared strong as it added 287,000 jobs and alleviated some fears of a recession (analysts had expected a lower figure). Amid global uncertainty, especially after Britain’s referendum, the U.S. Federal Reserve remained cautious regarding its timeline for interest rate hikes. The federal funds futures market continued to reflect a much greater probability of not increasing rates in 2016, and even the prospect of higher rates in 2017 came into question. Although U.S. rates remained at record lows, the increasing presence of negative international interest rates drove the resilient strength of the dollar relative to global currencies. Performance in the U.S. stock market was broad-based; seven out of ten sectors advanced, led by utilities and telecommunication services. Financials, health care, and information technology declined. Our stock selection model had mixed results in identifying industry group leaders and laggards. Our long positions contributed positively. However, the stocks in the short portfolio overall gained more than those held long, detracting from total returns. Our management decisions submodel added the most, but our sentiment signal was the worst performer. Total returns were positive in four industry sectors and best in health care and consumer discretionary. Energy and industrials detracted the most. Long positions in AMN Healthcare and Amedisys and short positions in Ultragenyx Pharmaceutical 6 and Sage Therapeutics led in health care. In consumer discretionary, notable contributions came from long positions in Smith & Wesson and DreamWorks Animation SKG and short positions in Lions Gate Entertainment and BorgWarner. Poor results in the energy sector were driven by long positions in CVR Energy and Scorpio Tankers and short positions in Rice Energy and Cabot Oil & Gas. Long positions in JetBlue Airways and Trinity Industries and short positions in Tyco International and Copa Holdings hurt most in industrials. Portfolio Managers: James P. Stetler, Principal Michael R. Roach, CFA Binbin Guo, Principal, Head of Equity Research and Portfolio Strategies Vanguard Quantitative Equity Group July 21, 2016 7 Market Neutral Fund Fund Profile As of June 30, 2016 Share-Class Characteristics Investor Institutional Shares Shares Ticker Symbol VMNFX VMNIX Total Expense Ratio 1 1.46% 1.36% Management Expenses 0.20 % 0.12% Dividend Expenses on Securities Sold Short 2 1.06
